Citation Nr: 0207084	
Decision Date: 06/28/02    Archive Date: 07/03/02

DOCKET NO.  00-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability.  

(The issue of entitlement to service connection for post 
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The veteran had active military service from December 1943 to 
November 1945.  

This appeal arises from a June 1999 rating action entered by 
the Department of Veterans Affairs (VA) regional office (RO) 
in St. Petersburg, Florida.  The appeal was perfected in May 
2000, after which it was forwarded to the Board of Veterans' 
Appeals (Board) in Washington, DC.  In July 2001, the Board 
remanded the matter to the RO for additional development, and 
the case has since been returned to the Board.  

The Board is undertaking additional development on the claim 
for entitlement to service connection for PTSD pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained.  

2.  The medical evidence of record shows that a causal link 
between the veteran's heart disorder and service is no more 
than possible.







CONCLUSION OF LAW

A heart disability was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303, 3.310 (2001), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that the VA's duties, as set out in the VCAA, have been 
fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the statement 
of the case, the supplemental statements of the case, and 
correspondence sent to the veteran essentially notified him 
of the evidence required to grant his claim, the information 
and evidence needed to substantiate it, and the evidence 
considered in adjudicating it.  Thus, the notification 
requirements of the VCAA have been satisfied, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A.  As to this duty to assist, it is 
observed that the veteran's service medical records were 
apparently destroyed in the 1973 fire at the repository of 
those records.  Since, however, he has not contended 
treatment in service for the claimed disability, this fact is 
of little significance in the context of his particular 
claim.  Further, while not all of his post service treatment 
records have been associated with the claims file, those that 
have been establish the current presence of the claimed 
disability, and the only medical evidence to which the 
veteran has pointed to support his claim has been made part 
of the record.  He has not made the Board aware of any other 
pertinent medical evidence that could be obtained.  As such, 
the Board finds that as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  Under these circumstances, the Board may proceed to 
address the merits of the veteran's claim.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303.  In addition, when a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
38 C.F.R. § 3.303. Disability which is proximately due to or 
the result of a service connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

The veteran in this case seeks to establish service 
connection for heart disease which he contends is either 
secondary to PTSD or is an after effect of his exposure to 
cold weather extremes during combat in the European theater 
in World War II.  

This is apparently the veteran's first application for VA 
benefits based on service incurred disability.  Typically, 
upon receipt of such a claim, the RO would obtain the 
veteran's service medical records and those post service 
records the veteran identifies as showing that he currently 
has the claimed disability.  These documents would then be 
reviewed to ascertain whether the claimed disability was 
noted in service, and/or is shown to be in some way linked to 
service by the post service records.  

In the veteran's case, his personal service medical records 
were apparently among those destroyed in the 1973 accidental 
fire at the National Personnel Records Center, and are no 
longer available.  Service separation documents have been 
obtained, however, and these establish that the veteran 
served in combat in the European Theater of World War II, to 
include during the winter of 1944/1945.  Since the veteran 
does not appear to have contended that he was actually 
treated for heart disease during service, but rather, that 
his cold weather exposure in service eventually resulted in 
heart disease, the absence of any of his personal service 
medical records is not of much significance to his claim.  As 
indicated, however, since the records establish his combat 
service during the winter months in Europe, his underlying 
premise regarding cold exposure may be accepted.  

As to post service medical records, the veteran has given a 
history of being diagnosed with hypertension in 1986, and to 
have had a quadruple coronary artery bypass graft in 1988, 
due to coronary artery disease.  While the actual records of 
these diagnoses and procedures have not been obtained, VA 
examination in 1998 confirmed the presence of a mid 
sternotomy surgical scar from the open heart surgery, and 
other recent records establish that the veteran is taking 
medication to control his hypertension.  There is, therefore, 
no question that the veteran has heart disease, and the only 
remaining issue is whether this heart disease is related to 
service as the veteran contends.  

In regard to the veteran's contention, he has identified only 
one physician whom he understands to support his claim, and 
the statement received from this physician on this matter 
will be discussed in more detail below.  No other record 
associated with the claims file shows that any other medical 
professional holds the view that the veteran's cardiovascular 
problems are related to service or to PTSD.  As to the 
veteran's competence to render a valid opinion regarding the 
cause of his heart disease, the evidence fails to show that 
he has had any medical training, which would be necessary for 
him to offer a competent medical opinion.  He evidently has 
had an 8th grade education and has worked in construction.  
Thus, he contentions alone concerning this medical issue 
cannot serve to support the conclusion that his heart disease 
was caused by his service, or other disability linked to 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992), and Moray v. Brown, 5 Vet. App. 211 (1993).) 

With respect to the opinion from the physician that the 
veteran provided to support his claim, it was dated in 
January 2000, and was authored by George E. Andreae, M.D., 
one of the physicians at the Orlando Heart Center.  The 
statement in its entirety reads as follows:

This 73-year-old male has known coronary artery 
disease, hypertension, and hyperlipidemia.  

The patient recounts that he fought in the Battle 
of the Bulge in World War II.  Certainly the high 
stress situation of these major battles of the 
Second World War can cause stress that could be a 
contributory factor in the development of heart 
disease.  If it (sic) as likely as not that stress 
from major World War II battles could aggravate and 
help precipitate the development of atherosclerotic 
coronary heart disease.  

A careful reading of this statement reveals that it does not 
provide any particularly meaningful information concerning 
the question the Board must address.  Regarding the first 
sentence of the second paragraph, it may be conceded that the 
veteran fought in major battles during World War II; he was a 
rifleman during service and was awarded both the Combat 
Infantryman's Badge and the Purple Heart.  As to the second 
sentence of the second paragraph, it says nothing more than 
the stress of battle can cause stress, which is obvious 
enough, and that such stress "could (emphasis added) be a 
contributory factor in the development of heart disease."  
Use of the word "could" necessarily carries with it the 
implication that any relationship being described or any 
conclusion being drawn could not be shown, or may not be 
present.  As such, the sentence cannot be understood to mean 
more that it is possible that the stress of battle can 
contribute to the development of heart disease.  

The last sentence of the second paragraph as it is written, 
does not actually appear to be a complete sentence, which at 
the least obscures its meaning.  Assuming Dr. Andreae meant 
the first two words of that sentence to read "It is," 
rather than "If it," the sentence would actually be less 
supportive of the veteran's claim than the one that preceded 
it, since the sentence would essentially read that there is 
only a 50 percent chance (i.e., "as likely as not"), battle 
stress "could," (or could not), aggravate or precipitate 
the development of heart disease.  

Language couched in such tentative terms, at bottom, it is at 
best speculative and, in the Board's view, cannot be read to 
establish a nexus between any event from the veteran's 
service and the onset of his presently diagnosed disease.  
See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (physicians' 
statements that there "could have been," or that there 
"may or may not be," a causal relationship are insufficient 
to support assertion of medical causation).  Seen in this 
light, and in the absence of any other competent evidence 
linking the veteran's heart disease to service, the 
physician's statement provided by the veteran is nothing more 
than an expression of what may or may not be possible.  

In view of the foregoing, the Board finds that the evidence 
fails to approach a point of relative equipoise concerning 
the question of the cause of the veteran's heart disease or 
in establishing that a particular event in service was at 
least as likely as not to have caused this disease.  Under 
these circumstances, the preponderance of the evidence is 
against finding that the veteran's heart disease was incurred 
in service, and his appeal for service connection for that 
disability must be denied.  

In reaching this conclusion, the Board is mindful that 
whether the veteran is entitled to service connection for 
PTSD remains an open question, and that one of his 
contentions is that PTSD caused him to develop heart disease.  
Even if it were assumed that the veteran did have PTSD as a 
result of his service experiences, the only evidence to which 
he has pointed in support of his contention is the statement 
by Dr. Andreae.  As seen above, however, Dr. Andreae's 
statement in no way implies that the veteran has PTSD, but 
simply states that the battles in which the veteran engaged 
would have been stressful.  In addition, nowhere in his 
statement does Dr. Andreae say PTSD causes heart disease.  In 
the absence of any known competent evidence to support the 
contention that PTSD caused the veteran to develop heart 
disease, even if it were assumed the veteran was service 
connected for PTSD for purposes of this appeal, there would 
be no basis for establishing service connection for heart 
disease as secondary to it.


ORDER

Service connection for a heart disability is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

